TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00357-CV



                                          K. B., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
      NO. C2017-0628C, HONORABLE MELISSA McCLENAHAN, JUDGE PRESIDING



                               MEMORANDUM OPINION


                K.B. appeals from the trial court’s order terminating her parental rights to her

minor child, G.S. See Tex. Fam. Code § 161.001.1 At trial, K.B. submitted an affidavit of voluntary

relinquishment of parental rights. At the conclusion of the trial, the court found that K.B.’s rights

should be terminated under Subsection (K) and that termination was in the child’s best interest. See

id. § 161.001(b)(1)(K), (2).

                On appeal, K.B.’s court-appointed attorney filed an Anders brief informing this

Court that he made a diligent review of the appellate record and can find no arguable grounds to be

advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief meets the

requirements of Anders by presenting a professional evaluation of the record demonstrating why


       1
           The trial court also terminated the parental rights of the child’s father, J.S., who is not a
party to this appeal. In addition, the court terminated K.B.’s and J.S.’s rights to another child, P.S.,
but the court severed the cases, and this appeal pertains only to G.S.
there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights). Counsel has indicated that he has provided his client

with a copy of the brief and has informed her of her right to file a pro se brief; has advised his client

of her right to review the appellate record; and has explained to his client the process for obtaining

the appellate record. See id. at 646–47 & n.4; see also Kelly v. State, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014). Appellant has not filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on K.B.’s behalf,

and we have found nothing that would arguably support an appeal. We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s order terminating K.B.’s

parental rights.2



                                                _________________________________________
                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Affirmed

Filed: November 16, 2018


        2
          In In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court], including
the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligations to appellant have not yet been discharged. See id. If appellant,
after consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See id.
at 27–28.

                                                   2